NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0058n.06
                           Filed: January 20, 2006

                                               04-4498

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


JAMES L. RANDOLPH,                                  )
                                                    )
        Plaintiff-Appellant,                        )
                                                    )
v.                                                  )   ON APPEAL FROM THE UNITED
                                                    )   STATES DISTRICT COURT FOR THE
GENERAL MOTORS CORPORATION et                       )   SOUTHERN DISTRICT OF OHIO
al.,                                                )
                                                    )
        Defendants-Appellees.                       )




        Before: DAUGHTREY and COLE, Circuit Judges, and BARZILAY,* Judge.


        PER CURIAM. The plaintiff in this ERISA case, James Randolph, was a 30-year

employee of defendant General Motors Corporation (GMC) at the time of his termination

for cause in August 2002. As a long-term employee, he was entitled to receive pension

benefits but was denied early retirement benefits under GMC’s retirement plan because of

his discharge for cause. He sued GMC and the company’s ERISA plan administrator,

claiming that the “[d]efendants ha[d] arbitrarily and capriciously breached their obligations

set forth in the [GMC] Plan” in denying the supplemental benefits. Applying the “arbitrary

and capricious” standard in reviewing the plan administrator’s decision, the district court



        *
         The Hon. Judith M. Barzilay, Judge of the United States Court of International Trade, sitting by
designation.
04-4498
Randolph v. GMC

found that there was “no genuine issue of fact but that the administrator did not abuse his

discretion in determining that Randolph was ineligible” for early retirement benefits and

granted summary judgment to the defendants.


       On appeal, the plaintiff raises essentially two issues, contending: (1) that the district

court should not have applied the arbitrary-and-capricious standard and, therefore, (2) that

the court “failed to properly consider whether GM had cause to deny Randolph his early

retirement benefit[s].” Our response to these claims is deservedly succinct. The district

court correctly recognized that there was no dispute about the standard of review to be

applied to review of the administrator’s decision: the plaintiff had not only implicitly pleaded

the arbitrary-and-capricious standard in his complaint (see J.A. 12), but he also reiterated

the arbitrary-and-capricious standard in the draft of a final pretrial order that he submitted

(see J.A. 349). Hence, any question about the proper standard of review has been waived

in the district court. It follows that the district court cannot be said to have “failed to properly

consider” the decision made by GMC’s plan administrator, because the court’s

consideration was carried out using the very standard of review that the plaintiff had asked

the court to apply.


       Although the merits of the decision to terminate Randolph’s employment are not

directly in issue, we have reviewed that question as well, and we conclude that the record

firmly supports the district court’s decision that the company had good cause to terminate

the plaintiff and that there was, therefore, no abuse of discretion by the plan administrator


                                               -2-
04-4498
Randolph v. GMC

in denying the benefits at issue. Because the reasons why judgment should be entered for

the defendants have been fully articulated by the district court, the issuance of a detailed

opinion by this court would be duplicative and would serve no useful purpose. Accordingly,

we AFFIRM the judgment of the district court upon the reasoning set out by that court in

its order entered on November 16, 2004.




                                           -3-